DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 12/20/2019.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are currently pending and have been examined.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

    As per claims 1-5, and 10-14, the claimed invention is directed to an abstract idea without significantly more because:
•             Claim 1 recites:
              receiving a token and a request to generate a sub-token based on the token; 
              identifying an association between the token and a primary account number 5(PAN) of a user; 
              generating a sub-token associated with the token and the PAN; and 
              providing the sub-token for use in a payment transaction.  
•             Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system and method, which are statutory categories of invention.
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of generating a sub-
•             A similar analysis can be applied to dependent claims 2-5 and 11-14, which further recite the abstract idea of generating a tertiary token based on the subtoken, receiving authorization requests, authenticating a token, setting authorization parameters of the token (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements. For example, a person is capable of generating a tertiary token by moving the first number in the string to the last, receiving an authorization request, authenticating a token, and setting authorization parameters. 

•             A similar analysis can be applied to dependent claims 2-5 and 11-14, which do not include extra additional elements.
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.

    As per claims 6-9, the claimed invention is directed to an abstract idea without significantly more because:
•             Claim 6 recites:
              identifying a user and a user account of a platform; 
             receiving a request to register a payment account for use in transactions initiated through the platform, the payment account identified by a primary account number (PAN);  
              10obtaining a primary token by establishing an association between the primary token and the PAN; 
              storing the primary token in association with the user account; 
              generating a sub-token associated with the primary token and the PAN; and 
              providing the sub-token for use in a payment transaction.
•             Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a method, which is a statutory category of invention.
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see 
•             A similar analysis can be applied to dependent claims 7-9, which further recite the abstract idea of providing a sub-token to a merchant; identifying an account; storing the sub-token; and generating a plurality of sub-tokens.
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claims do not include any additional claim element(s).
Therefore, claims 1-14 are rejected under 35 U.S.C. §101.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palanisamy (US 20150199679).
Regarding claims 1 and 10, Palanisamy discloses:
          a communication device to receive a request to generate a token and to transmit a response (By disclosing, “In step 740, the payment processor server computer 140 may receive a provisioning response message from the issuer server computer 150. The provisioning response message may include the PAN 0256, the associated first payment token 7891, and any other suitable information” ([0082] of Palanisamy); and “In step S755, the payment processor ;
          a processor coupled to the communication device (By disclosing, “The payment processor server computer 440 comprises a processor 441” ([0051] and Fig. 4 of Palanisamy)); and 
          a computer storage device in communication with the processor and storing instructions adapted to be executed by the processor (By disclosing, “Another embodiment of the invention is directed to a server computer comprising a processor, a reader coupled to the processor, and a non-transitory computer readable medium coupled to the processor. The non-transitory computer readable medium comprises code executable by the processor” ([0009] of Palanisamy)) to:
            receiving a token and a request to generate a sub-token based on the token (By disclosing, “In step 740, the payment processor server computer 140 may receive a provisioning response message from the issuer server computer 150. The provisioning response message may include the PAN 0256, the associated first payment token 7891, and any other suitable information” ([0082] of Palanisamy); and “In step S745, the payment processor server computer 140 may generate a second payment token 4969 associated with the first payment token 7891” ([0083] of Palanisamy)) (Note: the “provisioning response message” ; 
            identifying an association between the token and a primary account number 5(PAN) of a user (By disclosing, “In step S870, the payment processor server computer 140 may notify the issuer server computer 150 that the first payment token 7891 has been stored and linked with the second payment token 4969 and the PAN 0256 at the payment processor server computer 140” which infers that an association between the first token and the PAN is identified so the payment processor can notify the issuer server computer about the linkage between the first payment token and the PAN ([0099] of Palanisamy)); 
            generating a sub-token associated with the token and the PAN (By disclosing, “In step S745, the payment processor server computer 140 may generate a second payment token 4969 associated with the first payment token 7891” ([0083] of Palanisamy); and “In step S840, the payment processor server computer 140 may initiate STIP (stand-in processing), generate the second payment token 4969, and associate the second payment token 4969 with the PAN 0256” ([0092] of Palanisamy)); and
            providing the sub-token for use in a payment transaction (By disclosing, “In step S755, the payment processor server computer 140 may provide the second payment token 4969 and any other suitable information to the communication device 120”; and “The communication device 120 may then be .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (US 20150199679), in view of 
Regarding claim(s) 2 and 11, Palanisamy discloses:
          receiving the primary token and a request to generate a sub-token based on the primary token (By disclosing, “In step 740, the payment processor server computer 140 may receive a provisioning response message from the issuer server computer 150. The provisioning response message may include the PAN 0256, the associated first payment token 7891, and any other suitable information” ([0082] of Palanisamy)) (Note: the “provisioning response message” in the prior art can be the “request” in the claim); 
          identifying an association between the primary token and the PAN of a user (By disclosing, “In step S870, the payment processor server computer 140 may notify the issuer server computer 150 that the first payment token 7891 has been stored and linked with the second payment token 4969 and the PAN 0256 at the payment processor server computer 140” which infers that an association between the first token and the PAN is identified so the payment processor can notify the issuer server computer about the linkage between the first payment token and the PAN ([0099] of Palanisamy));
          generating a sub-token token associated with the primary token, and the PAN (By disclosing, “In step S745, the payment processor server computer 140 may generate a second payment token 4969 associated with the first payment token 7891” ([0083] of Palanisamy); and “In step S840, the payment processor server computer 140 may initiate STIP (stand-in processing), generate the second payment token 4969, and associate the second payment token 4969 with the PAN 0256” ([0092] of Palanisamy));; and  
          15providing the sub-token for use in a payment transaction (By disclosing, “In step S755, the payment processor server computer 140 may provide the second payment token 4969 and any other suitable information to the communication device 120”; and “The communication device 120 may then be able to use the second payment token 4969 for payments” ([0085]-[0086] of Palanisamy)).   
          Palanisamy does not disclose:
          receiving the sub-token and a request to generate a tertiary token based on the sub-token; 
          identifying an association between the sub-token and the PAN of a user;
          generating a tertiary token associated with the sub-token, the token, and the PAN; and  
          15providing the tertiary token for use in a payment transaction.  
          However, Sabba teaches:
          generating a tertiary token associated with the sub-token, the token, and the PAN (By disclosing, “The process can proceed similarly if a third transaction were to occur. A third payment token can be generated from the second payment token” ([0066] of Sabba); “generating, by the first device, a second token linked to the first token and second token generation data” ([0007] of Sabba); and “the token service module 132 may generate a payment token that can be used as a substitute for a real account identifier and maintain a stored association (or mapping) between the payment token and the PAN” ([0042] of Sabba)); and 

             Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Palanisamy in view of Sabba to include techniques of receiving the sub-token and a request to generate a tertiary token based on the sub-token; identifying an association between the sub-token and the PAN of a user; generating a tertiary token associated with the sub-token, the token, and the PAN; and 15providing the tertiary token for use in a payment transaction. Doing so would result in an improved invention because this would allow each transaction has a unique token for processing the payment, thus improving the security of the user primary account information.

Claim(s) 3-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (US 20150199679), in view of Bondesen (US 10762483).
Regarding claims 3 and 12, Palanisamy discloses:
          receiving an authorization request for a payment transaction, the request including a sub-token as the payment identifier (By disclosing, “In step S1010, the payment processor server computer 940 may receive an authorization 
           Palanisamy does not disclose:
           20identifying the PAN associated with the sub-token; and 
           completing the authorization using the PAN as the payment identifier.
            However, Bondesen teaches:
            identifying the PAN associated with a token (By disclosing, “The tokenization service 50 may receive the token and transaction data from the acquiring financial institution 20, and in response, provide the acquiring financial institution 20 the user account number associated with the token as well as other user information that may be needed to complete the transaction (e.g., user name, issuing financial institution routing number, user account number security codes, pin number, or the like)” (Col 8 lines 38-45 of Bondesen)); and 
           completing the authorization using the PAN as the payment identifier (By disclosing, “The one or more tokens may then be utilized as a payment instrument to complete a transaction” (Col 5 lines 5-26 of Bondesen); “The tokenization service 50 may receive the token and transaction data from the acquiring financial institution 20, and in response, provide the acquiring financial institution 20 the user account number associated with the token as well as other user information that may be needed to complete the transaction …” (Col 8 lines 38-45 of Bondesen); and “If the acquiring financial institution 20 receives the user account number from the tokenization service 50 …, then the acquiring financial 20 thereafter sends the user account number, … to the issuing financial institution 40, or …. The issuing financial institution 40 determines if the user 2 has the funds available to enter into the transaction, and if the transaction meets other limits on the user account, and responds with approval or denial of the transaction” (Col 8 line 58 – Col 9 line 8 of Bondesen)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Palanisamy in view of Bondesen to include techniques of identifying the PAN associated with the sub-token; and completing the authorization using the PAN as the payment identifier. Doing so would result in an improved invention because this would leverage the advantages of using token as a payment instrument in a transaction (e.g. privacy protection).

Regarding claims 4 and 13, Palanisamy does not disclose:
          wherein the receiving the request to generate the sub-token further includes a request to establish at least a first authorization 25parameter for the sub-token.
          However, Bondesen teaches:
          establish at least a first authorization 25parameter for the token (By disclosing, “The tokenization service 50 may also store limits (e.g., geographic limits, transaction amount limits, merchant limits, product limits, any other limits described herein, or the like) associated with the token that 2 may enter. The limits may be placed on the token by the user 2…”(Col 7 lines 54-65 of Bondesen)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receiving a request to generate a subtoken in view of Bondesen to include techniques of receiving the request to generate the sub-token further includes a request to establish at least a first authorization 25parameter for the sub-token. Doing so would result in an improved invention because this would provide security, flexibility and convenience in controlling the use of the token.

  Regarding claims 5 and 14, Palanisamy does not disclose:
           wherein the at least a first authorization parameter is at least one of a merchant category restriction, a transaction limit restriction and a time restriction.
           However, Bondesen teaches:
           wherein the at least a first authorization parameter is at least one of a merchant category restriction, a transaction limit restriction and a time restriction. (By disclosing, “Moreover, the tokens themselves, or … may have limitations that limit the transactions that the users may enter into using the tokens. The limitations may include, limiting the transactions of the user to a single merchant, a group of multiple merchants, merchant categories, single products, a group a products, product categories, transaction amounts, transaction numbers, 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Palanisamy in view of Bondesen to include techniques of wherein the at least a first authorization parameter is at least one of a merchant category restriction, a transaction limit restriction and a time restriction. Doing so would result in an improved invention because this would allow the token being used in a specific condition or time range only known to the user therefore lowering the possibility of fraud risk.

Claim(s) 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (US 20150199679), in view of Purves (US 20180121917).
Regarding claim(s) 6, Palanisamy discloses:
          identifying a user and a user account of a platform (By disclosing, “the issuer server computer 150 may authenticate the PAN 0256, authenticate the consumer 110, determine whether the payment account is in good standing, and/or perform any other suitable steps of verification and risk decisioning” which infers that a user and a user account is identified. ([0079] of Palanisamy));
           the payment account identified by a primary account number (PAN) (By disclosing, “A "payment token" may include an identifier for a payment account 
           10obtaining a primary token by establishing an association between the primary token and the PAN (By disclosing, “the issuer server computer 150 can generate a plurality of first payment tokens based on a PAN” ([0046] of Palanisamy)); 
           storing the primary token in association with the user account (By disclosing, “Bob's account may comprise a primary card with the PAN 4111113222110256 (also referred to as 0256). A first payment token 4111131234567891 (also referred to as 7891) may be linked with the PAN 0256” ([0066] and Fig. 6 of Palanisamy)); 
           generating a sub-token associated with the primary token and the PAN (By disclosing, “In step S745, the payment processor server computer 140 may generate a second payment token 4969 associated with the first payment token 7891” ([0083] of Palanisamy); and “In step S840, the payment processor server computer 140 may initiate STIP (stand-in processing), generate the second payment token 4969, and associate the second payment token 4969 with the PAN 0256” ([0092] of Palanisamy)); and 
           providing the sub-token for use in a payment transaction (By disclosing, “In step S755, the payment processor server computer 140 may provide the second payment token 4969 and any other suitable information to the communication device 120”; and “The communication device 120 may then be .  
           Palanisamy does not disclose:
           receiving a request to register a payment account for use in transactions initiated through the platform.         
           However, Purves teaches:
           receiving a request to register a payment account for use in transactions initiated through the platform (By disclosing, “The token 134 may be issued on behalf of a consumer by the wallet platform 104 in response to a request from a consumer while registering at the wallet platform 104” ([0013] of Purves); and “the wallet platform 104 may receive the request to create a guest wallet account 120 for a particular consumer, generally based on a PAN known to the requester” ([0036] of Purves)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Palanisamy in view of Purves to include techniques of receiving a request to register a payment account for use in transactions initiated through the platform. Doing so would result in an improved invention because this would allow the system generates an account based on the request and stores user information in the account created for further transactions, so the user doesn’t need to provide user information in every transaction, thus improving the user convenience of the claimed invention.


Regarding claim(s) 7, Palanisamy discloses:
           providing the sub-token to a merchant for use in conducting the payment transaction with the merchant (By disclosing, “the second payment token is provided to the merchant server computer for the transaction by a communication device” (Claim 12 of Palanisamy)).  

Regarding claim(s) 8, Palanisamy does not disclose:
          identifying an account of the user at the merchant; 
          storing the sub-token in association with the account at the merchant for use in conducting payment transactions with the merchant.  
           However, Purves teaches:
           identifying an account of the user at the merchant (“For example, if a consumer “A” buys a product at a website of the merchant 102 and the consumer chooses to use card on file ending in “1234,” the merchant 102 may process the transaction using a tokenized card number (or CaIIID) from the enhanced account data 128 corresponding to the originally-stored card ending in “1234.”” ([0019] of Purves)); 
           storing the token in association with the account at the merchant for use in conducting payment transactions with the merchant (By disclosing “The merchant’s information for account D may be stored a token-based format 134 that may include, among other things, a tokenized representation of the PAN and a CaIIID used to identify transactions between the merchant 102 and the wallet platform 104” ([0013] of Purves)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Palanisamy in view of Purves to include techniques of identifying an account of the user at the merchant; storing the sub-token in association with the account at the merchant for use in conducting payment transactions with the merchant. Doing so would result in an improved invention because this would allow the merchant directly use the token stored at the merchant’s database for further transactions with the user, so the user doesn’t need to provide a token in every transaction, thus improving the user convenience of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (US 20150199679), in view of Purves (US 20180121917), and further in view of Waldvogel (US 20070038525).
Regarding claim(s) 9, Palanisamy does not disclose:
          generating a plurality of sub-tokens associated with the primary token and the PAN; and 
          providing the plurality of sub-tokens for use in payment transactions.
          However,
          generating a plurality of sub-tokens associated with the primary token (By disclosing, “the retailer 135 assigns a master ID token 200 and a set of unique sub-tokens 210 to the service provider 125” ([0028] of Waldvogel)); and 
          providing the plurality of sub-tokens for use in payment transactions (By disclosing, “the retailer 135 assigns a master ID token 200 and a set of unique sub-tokens 210 to the service provider 125” ([0028] of Waldvogel)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of generating a sub-token associated with a primary token and a PAN in view of Waldvogel to include techniques of generating a plurality of sub-tokens associated with the primary token and the PAN; and providing the plurality of sub-tokens for use in payment transactions. Doing so would result in an improved invention because this would allow different generated sub-tokens provides to different merchants and/or allow different sub-tokens being used under different circumstances based on the terms of the sub-token, thus improving the security and the user convenience of the claimed invention.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9626674 to Wolff for disclosing generating a sequence of tokens.
US 20140143144 to DuCharme for disclosing processing transactions by using tokens stored at a merchant’s database.
US 20160239833 to Venugopalan for disclosing generating a second token based on a first token.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/DUAN ZHANG/Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685